Citation Nr: 0821040	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-18 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a compensable rating for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The appellant is a veteran who had active service from 
February 1966 to February 1986.  This matter is before the 
Board of Veterans´ Appeals (Board) on appeal from a December 
2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  In June 2007, the Board remanded the issue on 
appeal for additional development.


FINDING OF FACT

Erectile dysfunction is manifested by impotency without 
visible deformity of the penis; the glans penis is intact; 
the veteran has been awarded special monthly compensation 
(SMC) based on loss of use of a creative organ.


CONCLUSION OF LAW

A compensable rating for erectile dysfunction is not 
warranted.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. § 4.115b, Diagnostic Codes 7521, 7522 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to this 
case.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

This appeal stems from the initial rating assigned with a 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  An October 2004 letter provided the veteran certain 
essential notice regarding his and VA's evidence development 
obligations, and advised him of what evidence was still 
needed.  A March 2005 statement of the case (SOC) and 
subsequent supplemental SOCs (SSOCs) notified the veteran of 
what the evidence showed, of the governing legal criteria, 
and of the bases for the denial of the claim, in essence 
proper notice on the downstream issue of an increased initial 
rating, and readjudicated the matter after notice and 
development were complete.  See October 2007 SSOC.  The 
veteran has received all critical notice, and has had ample 
opportunity to respond/supplement the record after notice was 
given; he is not prejudiced by any technical notice timing or 
content defect that may have occurred earlier, nor is it 
otherwise alleged.  See Goodwin v. Peake, No. 05-876 (U.S. 
Vet. App. May 19, 2008).

Regarding VA's duty to assist, VA has obtained all identified 
records that could be obtained; all evidence constructively 
of record has been secured.  The RO arranged for the veteran 
to be examined by VA on multiple occasions.  He has not 
identified any pertinent records that are outstanding.  
Evidentiary development is complete.  It is not prejudicial 
to the veteran for the Board to proceed with appellate 
review.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).
II.  Factual Background, Legal Criteria, and Analysis

In the December 2004 rating decision on appeal, the RO 
granted service connection for erectile dysfunction, 
secondary to diabetes mellitus, rated noncompensable under 
Code 7522 (for penile deformity).  [A June 2002 rating 
decision had granted special monthly compensation (SMC) for 
loss of use of a creative organ.]  

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In a case such as this involving the initial rating 
assigned following a grant of service connection, the 
possibility of staged ratings must be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where there is a question 
as to which of two evaluations applies, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The rating schedule does not provide a diagnostic code for 
rating erectile dysfunction (as the term applies in the 
instant case, i.e., the inability to maintain an erection) of 
itself.  Instead, such disability is compensated by SMC at 
the statutory rate for loss of use of a creative organ in 
1114(k).  A separate compensable rating may only be assigned 
if there is associated pathology that is compensable under 
the rating schedule.  The RO found no such pathology and, 
rating by analogy (See 38 C.F.R. § 4.20) under the Code 
considered most closely analogous in anatomical location 
assigned a 0 percent rating because the veteran did not have 
the pathology required for a compensable rating, i.e., penile 
deformity.  

Code 7522 provides a 20 percent rating for loss of erectile 
power coupled with an identifiable deformity of the penis.  A 
20 percent evaluation is also warranted in the case of a 
veteran who has had the glans (head) of the penis removed 
under Code 7521.  38 C.F.R. § 4.31 provides that a 0 percent 
rating will be assigned when the symptomatology required for 
a compensable rating is not shown.  38 C.F.R. § 4.31.

On VA genitourinary examination in November 2004, the 
veteran's genitalia were described as grossly normal looking.  
However, on VA genitourinary examination in January 2006, it 
was indicated that the glans had been removed.  There was no 
indication in the record of any surgery performed in the 
interval between these two examinations.  

Because it was unclear whether the veteran had indeed had his 
glans penis removed and, if so, whether such was in any way 
related to his erectile dysfunction associated with his 
service connected diabetes, the Board remanded the case for 
another examination.

The veteran was examined in August 2007.  The examiner 
reviewed the claims folder in conjunction with the 
examination.  The veteran reported that he was unable to 
sustain an erection; vaginal penetration was not possible.  
There was no history of trauma to the genitourinary system, 
no urgency, hesitancy, dysuria, straining, or hematuria.  The 
veteran had no history of obstructed voiding or urinary 
retention.  On examination the urethra, testicles, and 
prostate were normal.  Examination of the penis was grossly 
normal.  Both the penile shaft and glans penis were intact.  
The examiner stated that the veteran "has no gross penile 
deformity."

Thus, the preponderance of the evidence shows that the 
veteran does not have penile deformity, and that his glans 
penis is intact.  Hence, he is not entitled to a compensable 
rating under Codes 7521 or 7522.  The Board has considered 
whether staged ratings under Fenderson, supra, are warranted; 
however, the Board finds that manifestations of the veteran's 
erectile dysfunction have remained essentially unchanged 
throughout the appeal period.  Hence, staged ratings are not 
indicated.

The Board has considered whether referral of the case for 
extra-schedular consideration is indicated.  An extra- 
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1).  The Board finds no evidence that the 
veteran's erectile dysfunction presents such an unusual or 
exceptional disability picture as to render impractical 
application of regular schedular standards, and warrant 
referral for extra-schedular rating consideration.  The 
medical evidence of record does not show that the erectile 
dysfunction results in any functional impairment that has not 
been recognized.  Schedular rating criteria are designed to 
compensate for average impairment in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  It is neither alleged, nor 
suggested by the record, that the erectile dysfunction has in 
any way impaired the veteran's earning capacity.  The loss of 
function shown has been recognized by the award of SMC for 
loss of use of a creative organ.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996).

The Board has also considered the applicability of the 
benefit of the doubt doctrine. However, the preponderance of 
the evidence is against this claim.  Therefore, the benefit 
of the doubt doctrine does not apply, and the claim must be 
denied.  


ORDER

A compensable rating for erectile dysfunction is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


